Title: From Thomas Jefferson to James Monroe, 28 August 1785
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris Aug. 28. 1785.

I wrote you on the 5th. of July by Mr. Franklin and on the 12th. of the same month by Monsr. Houdon. Since that date yours of June 16. by Mr. Mazzei is received. Every thing looks like peace here. The settlement between the Emperor and Dutch is not yet published, but it is believed to be agreed. Nothing is done as yet between him and the Porte. He is much wounded by the Confederation of several of the Germanic body at the head of which is the king of Prussia, and to which the king of England as elector of Hanover is believed to accede. The object is to preserve the constitution of that empire. It shews that these princes entertain serious jealousies of the ambition of the emperor, and this will very much endanger the election of his nephew as king of the Romans. A late arret of this court against the admission of British manufactures produces a great sensation in England. I wish it may produce a disposition there to receive our commerce in all their dominions on advantageous terms. This is the only balm which can heal the wounds that has recieved. It is but too true that that country furnished markets for three fourths of the exports of the eight northernmost states, a truth not proper to be spoken of, but which should influence our proceedings with them. How that negociation advances you are probably better informed than I am. The infidelity of the post offices rendering the communication between Mr. Adams and myself difficult, the improvement of our commerce with France will be advanced more by negociations at Saint James’s than at Versailles.
The July French packet being arrived without bringing any news of Mr. Lambe, if the English one of the same month be also arrived without news of him, I expect Mr. Adams will concur with me in sending some other person to treat with the Barbary states. Mr. Barclay is willing to go, and I have proposed him to Mr. Adams but have not yet received his answer. The peace expected between Spain and Algiers will probably not take place. It is said the former was to have given a million of dollars. Would it  not be prudent to send a minister to Portugal? Our commerce with that country is very important, perhaps more so than with any other country in Europe. It is possible too that they might permit our whaling vessels to refresh in Brazil or give some other indulgencies in America. The lethargic character of their ambassador here gives a very unhopeful aspect to a treaty on this ground. I lately spoke with him on the subject and he has promised to interest himself in obtaining an answer from his court.
I have waited to see what was the pleasure of Congress as to the secretaryship of my office here; that is, to see whether they proposed to appoint a secretary of legation, or leave me to appoint a private secretary. Colo. Humphrey’s occupation in the dispatches and records of the matters which relate to the general commissions does not afford him leisure to aid me in my office, were I entitled to ask that, and, in the mean time the lengthy papers which often accompany the communications between the ministers here and myself, and the other business of the office absolutely require a scribe. I shall therefore on Mr. Short’s return from the Hague appoint him my private secretary till Congress shall think proper to signify their pleasure. The salary allowed Mr. Franklin in the same office was 1000 Dollars a year. I shall presume that Mr. Short may draw the same allowance from the funds of the U.S. here. As soon as I shall have made this appointment I shall give official notice of it to Mr. Jay, that Congress may, if they disapprove of it, say so.
I am much pleased with your land ordinance, and think it improved from the first in the most material circumstances. I had mistaken the object of the division of the lands among the states. I am sanguine in my expectations of lessening our debts by this fund, and have expressed my expectations to the minister and others here. I see by the public papers you have adopted the dollar as your money unit. In the arrangement of coins I had proposed, I ought to have inserted a gold coin of 5. dollars, which being within 2/ of the value of a guinea will be very convenient. The English papers so incessantly repeating their lies about the tumults, the anarchy, the bankruptcies and distresses of America, these ideas prevail very generally in Europe. At a large table where I dined the other day, a gentleman from Switzerland expressed his apprehensions for the fate of Doctr. Franklin as he said he had been informed he would be received with stones by the people who were generally dissatisfied with the revolution and incensed against all those who had assisted in bringing it about. I told him his apprehensions  were just, and that the people of America would probably salute Dr. Franklin with the same stones they had thrown at the Marquis Fayette. The reception of the Doctor is an object of very general attention, and will weigh in Europe as an evidence of the satisfaction or dissatisfaction of America with their revolution. As you are to be in Williamsburgh early in November, this is the last letter I shall write you till about that time; I am with very sincere esteem Dr. Sir Your friend & servt.,

Th: Jefferson


Be so good as to direct the inclosed so that it may get to it’s destination.

